Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   December 22, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-15-00704-CV;       D-1-GN-14-001701

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-14-001701 and Court of Appeals number
   03-15-00704-CV, styled, CHAMPION PRINTING V NICHOLS PHOTOGRAPHERS, is due in your
   office December 23, 2015. This office has not received payment or a designation of clerk’s record as
   of today, December 22, 2015. However, this clerk spoke with Appellant’s attorney on December 21,
   2015, and the attorney is waiting on funds for the clerk’s record to be received by Appellant’s
   attorney in the beginning of January 2016.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division             Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566             fax: 854-4457